Citation Nr: 0914767	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  00-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing at the RO in February 2002; a transcript 
is of record.  The VLJ who conducted the hearing is no longer 
employed by the Board, and therefore, at the Veteran's 
request, the case must be remanded for another hearing.

This claim was previously before the Board in July 2003 and 
August 2005, at which time the Board remanded the Veteran's 
claim for additional development.  As discussed below, the 
claim must again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the Veteran's March 2000 substantive appeal to the Board, 
on VA Form 9, she requested to testify at a Travel Board 
hearing at the RO before a Veterans Law Judge.  See 38 C.F.R. 
§ 20.700.  In February 2002, she testified before a VLJ who 
is no longer employed by the Board.  In June 2005, the Board 
sent the Veteran a letter advising her that the law requires 
that the VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal.  The RO 
requested that the Veteran indicate whether she wished to 
have another hearing and, in June 2005, she responded that 
she indeed wants another Travel Board hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity for her requested hearing.  
Therefore, a remand is required in this case.  See 
38 U.S.C.A. § 7107(b) (West 2008); 38 C.F.R. § 20.700(a) 
(2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing at the RO before a VLJ, as the 
docket permits.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

